Case: 20-1321    Document: 147    Page: 1    Filed: 09/20/2022




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

     NATIONAL ORGANIZATION OF VETERANS’
      ADVOCATES, INC., PETER CIANCHETTA,
       MICHAEL REGIS, ANDREW TANGEN,
                   Petitioners

                             v.

        SECRETARY OF VETERANS AFFAIRS,
                    Respondent
              ______________________

                        2020-1321
                  ______________________

     Petition for review pursuant to 38 U.S.C. Section 502.
                   ______________________

                Decided: September 20, 2022
                  ______________________

     BLAKE E. STAFFORD, Latham & Watkins LLP, Wash-
 ington, DC, argued for petitioners. Also represented by
 SHANNON MARIE GRAMMEL, ROMAN MARTINEZ.

     MOLLIE LENORE FINNAN, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for respondent. Also repre-
 sented by BRIAN M. BOYNTON, ERIC P. BRUSKIN, MARTIN F.
 HOCKEY, JR.; JULIE HONAN, Y. KEN LEE, Office of General
 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
                 ______________________
Case: 20-1321    Document: 147      Page: 2   Filed: 09/20/2022




 2                    NOVA   v. SECRETARY OF VETERANS AFFAIRS




     Before NEWMAN, PROST, and CUNNINGHAM, Circuit
                       Judges.
  Opinion for the court filed by Circuit Judge CUNNINGHAM.
      Dissenting opinion filed by Circuit Judge PROST.
 CUNNINGHAM, Circuit Judge.
      At the heart of the government’s scheme for awarding
 disability benefits to veterans is a rating schedule. The De-
 partment of Veterans Affairs adopted this rating schedule
 to standardize the evaluation of how severely diseases and
 injuries resulting from military service impair veterans’
 earning capacity. 38 C.F.R. § 4.1. The rating schedule is,
 in turn, divided into diagnostic codes that provide disabil-
 ity ratings for various symptoms or conditions.
      National Organization of Veterans’ Advocates, Inc., Pe-
 ter Cianchetta, Michael Regis, and Andrew Tangen peti-
 tion this court under 38 U.S.C. § 502 to review the VA’s
 interpretation of two of these diagnostic codes: DCs 5055
 and 5257, both found at 38 C.F.R. § 4.71a. The VA set out
 its interpretation of DC 5055 in Agency Interpretation of
 Prosthetic Replacement of a Joint, 80 Fed. Reg. 42,040
 (July 16, 2015) (the “Knee Replacement Guidance” or
 “Guidance”), and VA Adjudication Procedures Manual
 M21-1 Section III.iv.4.A.6.a (the “Knee Replacement Man-
 ual Provision”). The VA set out its interpretation of
 DC 5257 in Manual Section III.iv.4.A.6.d (the “Knee Joint
 Stability Manual Provision”).
     For the reasons provided below, we conclude that the
 Knee Replacement Manual Provision is not a reviewable
 agency action. We also hold that the Knee Replacement
 Guidance is arbitrary and capricious under the controlling
 precedent of Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir.
 2016). Finally, we dismiss the challenge to the Knee Joint
 Stability Manual Provision as moot. Accordingly, we
 grant-in-part and dismiss-in-part the petition.
Case: 20-1321      Document: 147    Page: 3   Filed: 09/20/2022




 NOVA    v. SECRETARY OF VETERANS AFFAIRS                  3



                         BACKGROUND
            I.   The VA’s Interpretation of DC 5055
      Petitioners seek review of two interpretive rules. To
 introduce the VA’s interpretation of DC 5055, we must
 turn back to the claim at issue in Hudgens. In that case,
 the VA regional office (“RO”) denied Michael A. Hudgens,
 a U.S. Army veteran, a 100-percent disability evaluation
 for his partial prosthetic knee replacement under DC 5055
 because the RO found that DC 5055 applied only to total
 knee replacements. Hudgens, 823 F.3d at 632–33. The
 Board of Veterans’ Appeals and the United States Court of
 Appeals for Veterans Claims both affirmed the RO’s con-
 clusion that DC 5055 did not apply to Mr. Hudgens’s par-
 tial knee replacement claim. Id. at 633–34. Mr. Hudgens
 then appealed to this court. Id. at 634.
     On July 16, 2015, twelve days before the Secretary’s fi-
 nal brief in Hudgens was due with this court, the VA pub-
 lished the Knee Replacement Guidance. Id. The Guidance
 stated that the VA was providing notice of the agency’s
 “longstanding interpretation of DCs 5051 to 5056” as
 providing for a 100-percent evaluation “when the total
 joint, rather than the partial joint, has been replaced by a
 prosthetic implant.” 80 Fed. Reg. at 42,040. The VA also
 announced in the Guidance that an “explanatory note”
 would be added to 38 C.F.R. § 4.71a stating that the “term
 ‘prosthetic replacement’ in diagnostic codes 5051 through
 5056 means a total replacement of the named joint.” 1 Id.
 at 42,041.
     In Hudgens, we nevertheless reversed the judgment of
 the Veterans Court and remanded for further proceedings.


     1   The VA also included an exception to this interpre-
 tation for DC 5054, which relates to hip replacements.
 Knee Replacement Guidance, 80 Fed. Reg. at 42,041–42.
 That exception is not relevant here.
Case: 20-1321    Document: 147      Page: 4   Filed: 09/20/2022




 4                    NOVA   v. SECRETARY OF VETERANS AFFAIRS



 823 F.3d at 640. We held that DC 5055 “does not unambig-
 uously exclude [partial knee] replacements.” Id. at 637
 (emphasis omitted). We further concluded that the Secre-
 tary’s interpretation of DC 5055 could not be afforded Auer
 deference for two reasons. First, the Secretary’s interpre-
 tation “conflict[ed]” with “numerous inconsistent rulings by
 the Board” holding that partial knee replacements could be
 evaluated under DC 5055. Id. at 638–39. Second, the Knee
 Replacement Guidance was a “post hoc rationalization”
 “conveniently adopted to support the Veterans Court’s in-
 terpretation in this case.” Id. at 639. Finally, we held that
 Mr. Hudgens’s “interpretation of DC 5055 is permitted by
 the text of the regulation,” meaning that we had to apply
 the pro-veteran canon, see id.; see also Brown v. Gardner,
 513 U.S. 115, 117–18 (1994), and “resolve any doubt in the
 interpretation of DC 5055 in his favor,” Hudgens, 823 F.3d
 at 639. His claim, therefore, could be evaluated under
 DC 5055. Id.
      On November 21, 2016, six months after our decision
 in Hudgens, the VA informed RO adjudicators of how the
 agency intended to reconcile our decision in that case with
 the Knee Replacement Guidance. J.A. 4, 28. In the Knee
 Replacement Manual Provision, the VA directed RO adju-
 dicators to not evaluate under DC 5055 any claims for par-
 tial knee replacements “filed and decided on or after July
 16, 2015.” J.A. 28. Claims filed before July 16, 2015, and
 pending as of that date were to be evaluated under
 DC 5055 if doing so would be more favorable than evaluat-
 ing the same claims under another applicable diagnostic
 code. Id. Finally, claims filed before July 16, 2015, and
 adjudicated before that date were not to be revised. Id.
     Four years later, the VA amended DC 5055 following
 notice-and-comment to “clarify VA’s intent to provide a
 minimum evaluation following only total joint replace-
 ment.” Schedule for Rating Disabilities: Musculoskeletal
 System and Muscle Injuries, 85 Fed. Reg. 76,453, 76,454,
 76,456 (Nov. 30, 2020). The change was effective February
Case: 20-1321    Document: 147      Page: 5    Filed: 09/20/2022




 NOVA   v. SECRETARY OF VETERANS AFFAIRS                     5



 7, 2021. Id. at 76,453. On February 8, the VA rescinded
 the Knee Replacement Manual Provision. J.A. 246–47.
 But “the new Manual provisions still reference the histori-
 cal Knee Replacement Manual Provision because adjudica-
 tors use the historical guidance to rate claims that were
 pending as of February 7, 2021[,] and that include rating
 periods prior to that date.” Resp’t’s Br. 12; see J.A. 318.
            II. The VA’s Interpretation of DC 5257
      The second rule was stated in the Knee Joint Stability
 Manual Provision. When this Manual provision was prom-
 ulgated in 2018, J.A. 111, 113, DC 5257 assigned a 10-per-
 cent rating for “Slight” knee instability, a 20-percent rating
 for “Moderate” instability, and a 30-percent rating for “Se-
 vere” instability. 38 C.F.R. § 4.71a (2018). The Knee Joint
 Stability Manual Provision directed RO adjudicators to de-
 termine whether a claimant had slight, moderate, or severe
 instability by measuring the amount of movement in the
 joint. J.A. 113. The Manual provision associated slight in-
 stability with 0–5 millimeters of joint translation, moder-
 ate instability with 5–10 millimeters of joint translation,
 and severe instability with 10–15 millimeters of joint
 translation. Id. On January 21, 2021, following our deci-
 sion in National Organization of Veterans’ Advocates, Inc.
 v. Secretary of Veterans Affairs, 981 F.3d 1360 (Fed. Cir.
 2020) (en banc) (“NOVA 2020”), the VA rescinded the Knee
 Joint Stability Manual Provision. J.A. 183, 228.
                   III. The Instant Appeal
     On January 3, 2020, NOVA filed a petition for review
 of the Knee Replacement Manual Provision and the Knee
 Joint Stability Manual Provision. NOVA 2020, 981 F.3d at
 1365–66. NOVA later amended the petition to add Messrs.
 Cianchetta, Regis, and Tangen—three members of
 NOVA—as petitioners and to challenge the Knee Replace-
 ment Guidance. Id. at 1368. In NOVA 2020, we held that
 NOVA has associational standing to challenge the Guid-
 ance and both Manual provisions. Id. at 1371. We further
Case: 20-1321     Document: 147     Page: 6   Filed: 09/20/2022




 6                    NOVA   v. SECRETARY OF VETERANS AFFAIRS



 held that we have jurisdiction under 38 U.S.C. § 502 to re-
 view the VA’s interpretation of DCs 5055 and 5257. 2 Id. at
 1378, 1382. It was left for a merits panel to determine
 whether the Knee Replacement Guidance or the Knee Re-
 placement Manual Provision constitutes an independently
 reviewable interpretive rule and to render a decision on the
 merits of the petition. Id. at 1383, 1386.
                         DISCUSSION
         I.   The Knee Replacement Manual Provision
     We begin by resolving the jurisdictional question left
 open by NOVA 2020. We hold that the Knee Replacement
 Guidance—not the Knee Replacement Manual Provision—
 constitutes the final agency action subject to review under
 § 502. As we explained in NOVA 2020: “Manual provisions
 that merely republish prior agency interpretations or re-
 state existing law . . . are not reviewable under section
 502.” Id. at 1382.
      The Knee Replacement Guidance predates the Knee
 Replacement Manual Provision, and the Manual provision
 makes no “substantive change” to the Guidance. Id.; see
 J.A. 1, 25, 28–29. The Manual provision takes as its key
 date July 16, 2015, the day the VA promulgated the Guid-
 ance. J.A. 1, 28. For partial knee replacement claims filed
 on or after that date, the Manual provision directs RO ad-
 judicators not to award evaluations under DC 5055,
 thereby implementing the rule put forward in the Guid-
 ance. J.A. 1, 28. The Manual provision even explains that
 its rule stems from the explanatory note added by the Guid-
 ance. J.A. 28. Under the Manual provision, partial knee


     2   Specifically, we have jurisdiction over the amended
 petition because either the Knee Replacement Guidance or
 the Knee Replacement Manual Provision is reviewable un-
 der § 502, regardless of which is the reviewable interpre-
 tive rule under § 552(a)(1). NOVA 2020, 981 F.3d at 1382.
Case: 20-1321    Document: 147     Page: 7    Filed: 09/20/2022




 NOVA   v. SECRETARY OF VETERANS AFFAIRS                    7



 replacement claims filed before July 16, 2015, may still be
 evaluated under DC 5055, such that the Knee Replacement
 Guidance has no effect on their adjudication. J.A. 28–29.
     Petitioners contend that this “temporal limitation is
 not contained in the Knee Replacement Guidance,” so the
 Manual provision is substantively different from the Guid-
 ance. Pet’rs’ Br. 50. But there is no suggestion in the Guid-
 ance that it is to have retroactive effect; indeed, the
 Guidance states that it has an effective date of July 16,
 2015. J.A. 1. Thus, the Manual provision does not provide
 instructions to RO adjudicators that are substantively in-
 consistent with the Knee Replacement Guidance. Because
 it “merely republish[es]” the Guidance, the Knee Replace-
 ment Manual Provision is not a final agency action subject
 to review under § 502. NOVA 2020, 981 F.3d at 1382–83.
             II. The Knee Replacement Guidance
     Having concluded that the Knee Replacement Guid-
 ance is the reviewable agency action, we now consider
 whether the Guidance is arbitrary and capricious. We con-
 clude that it is.
                     A. Standard of Review
     “We review petitions under 38 U.S.C. § 502 in accord-
 ance with the standard set forth in the Administrative Pro-
 cedure Act (‘APA’), 5 U.S.C. §§ 701–706.” Paralyzed
 Veterans of Am. v. Sec’y of Veterans Affs., 345 F.3d 1334,
 1339 (Fed. Cir. 2003) (citing Nyeholt v. Sec’y of Veterans
 Affs., 298 F.3d 1350, 1355 (Fed. Cir. 2002)). Under the
 APA, we “hold unlawful and set aside agency action” that
 is “arbitrary [and] capricious,” is “not in accordance with
 law,” or is promulgated “without observance of procedure
 required by law.” 5 U.S.C. §§ 706(2)(A), (D).
                   B. The Text of DC 5055
     We are asked to determine whether the VA’s interpre-
 tation of DC 5055 is arbitrary and capricious or contrary to
Case: 20-1321    Document: 147      Page: 8   Filed: 09/20/2022




 8                    NOVA   v. SECRETARY OF VETERANS AFFAIRS



 law. As always, we begin our analysis by looking to the
 regulatory text. See Chase Bank USA, N.A. v. McCoy, 562
 U.S. 195, 204 (2011). “[I]f there is only one reasonable con-
 struction of a regulation,” then a court should not defer to
 any conflicting agency interpretation. Kisor v. Wilkie, 139
 S. Ct. 2400, 2415 (2019).
    We look to the text of DC 5055 on the date that the VA
 promulgated the Knee Replacement Guidance. See Chase
 Bank, 562 U.S. at 204. On July 16, 2015, DC 5055 stated:
     5055 Knee replacement (prosthesis).
     Prosthetic replacement of knee joint:
         For 1 year following implantation of prosthesis
         ………………… 100
         With chronic residuals consisting of severe
         painful motion or weakness in the affected ex-
         tremity ………………… 60
             With intermediate degrees of residual
             weakness, pain or limitation of motion rate
             by analogy to diagnostic codes 5256, 5261,
             or 5262.
         Minimum rating ………………… 30
 38 C.F.R. § 4.71a (2015).
     In Hudgens, we held that DC 5055 does not unambigu-
 ously exclude partial knee replacements. 823 F.3d at 637.
 Accordingly, the text of DC 5055 does not resolve whether
 the Knee Replacement Guidance is arbitrary and capri-
 cious. Id. at 637–38. The Secretary argues that we are not
 bound by this holding in Hudgens because DC 5055 has
 subsequently been “clarified” by the addition of the explan-
 atory note. Resp’t’s Br. 31. The Secretary asserts that the
 explanatory note is “plain and unambiguous” in stating
 that “the term ‘prosthetic replacement’ in diagnostic
 codes 5051 through 5056 means a total replacement of the
Case: 20-1321    Document: 147     Page: 9   Filed: 09/20/2022




 NOVA   v. SECRETARY OF VETERANS AFFAIRS                   9



 named joint.” Id. at 30 (quoting 38 C.F.R. § 4.71a,
 DCs 5051–56, Note (2020)).
     We reject this circular argument. We are evaluating
 whether the Guidance constitutes a valid interpretation of
 DC 5055. The Guidance itself inserted the explanatory
 note into DC 5055. J.A. 1–3. The Secretary would have us
 hold that the Guidance articulates the only reasonable
 reading of DC 5055 because the Guidance itself says so.
 See generally Resp’t’s Br. 29–31. That cannot be correct.
 Indeed, the Secretary’s argument contravenes a basic tenet
 of administrative law. Agencies must “use the same proce-
 dures when they amend or repeal a rule as they used to
 issue the rule in the first instance.” Perez v. Mortg. Bank-
 ers Ass’n, 575 U.S. 92, 101 (2015); see 5 U.S.C. § 551(5).
 The VA promulgated DC 5055 following notice-and-com-
 ment rulemaking procedures in 1978. Updating the Sched-
 ule for Rating Disabilities, 43 Fed. Reg. 45,348, 45,348–50
 (Oct. 2, 1978). Therefore, the Secretary cannot have
 amended DC 5055 without going through notice-and-com-
 ment.
     In Hudgens, we considered the same version of
 DC 5055 that existed when the VA promulgated the Knee
 Replacement Guidance. Compare 38 C.F.R. § 4.71a (2015),
 with Hudgens, 823 F.3d at 632 (quoting 38 C.F.R. § 4.71a).
 We thus follow Hudgens and conclude that DC 5055 is am-
 biguous as to whether it includes partial knee replace-
 ments.
                         C. Deference
     We next consider, as we did in Hudgens, whether we
 must defer to the Secretary’s interpretation under Auer v.
 Robbins, 519 U.S. 452 (1997). We conclude that Hudgens
 is still controlling precedent and so we cannot afford the
 Secretary’s interpretation Auer deference.
     In Hudgens, we gave two reasons for why the Secre-
 tary’s interpretation of DC 5055—excluding partial knee
Case: 20-1321    Document: 147      Page: 10     Filed: 09/20/2022




  10                   NOVA   v. SECRETARY OF VETERANS AFFAIRS



  replacements—was not entitled to Auer deference. 823
  F.3d at 638–39. First, “the agency’s interpretation con-
  flict[ed] with a prior [agency] interpretation”—namely,
  “numerous inconsistent rulings by the Board.” Id. at 638
  (second brackets in original) (quoting Christopher v.
  SmithKline Beecham Corp., 567 U.S. 142, 155 (2012)). Sec-
  ond, the Secretary’s interpretation was a “post hoc ration-
  alization” “adopted to support the Veterans Court’s
  interpretation.” Id. at 639. The second reason regarding
  post hoc rationalization is not relevant here as we are ad-
  dressing only the interpretation put forward in the Knee
  Replacement Guidance, not a previous agency interpreta-
  tion that the Secretary is justifying with the Knee Replace-
  ment Guidance. See Oral Arg. at 01:47–02:07, available at
  https://oralarguments.cafc.uscourts.gov/default.aspx?fl=20
  -1321_12092021.mp3 (“Q: [G]oing forward, if [the Guid-
  ance] therefore is not to advance a defense of past agency
  action, we are now talking about using it to defend subse-
  quent agency action. To me, that’s a real distinction that
  has heft, right? A [from petitioners]: I agree it’s a distinc-
  tion, your honor.”). Therefore, this leaves our first reason
  in Hudgens that “numerous inconsistent rulings by the
  Board” foreclose the VA’s interpretation. 823 F.3d at 638.
       The Secretary contends that we should not character-
  ize Board interpretations “as representing the agency’s of-
  ficial position.” Resp’t’s Br. 33–35. The Secretary notes
  that “to receive Auer deference, ‘the interpretation must at
  least emanate from those actors, using those vehicles, un-
  derstood to make authoritative policy in the relevant con-
  text.’” Id. at 34 (internal brackets omitted) (quoting Kisor,
  139 S. Ct. at 2416). The Board is not such an authoritative
  actor, the Secretary asserts, because it issues more than
  100,000 non-precedential decisions a year where the judges
  act individually rather than in panels. Id. at 35 (citing
  Board of Veterans’ Appeals Annual Report to Congress
  (FY 2020),      https://www.bva.va.gov/docs/Chairmans_An-
  nual_Rpts/BVA2020AR.pdf). In the Secretary’s view, these
Case: 20-1321     Document: 147     Page: 11    Filed: 09/20/2022




  NOVA   v. SECRETARY OF VETERANS AFFAIRS                   11



  facts, together with our statement in NOVA 2020 that
  Board decisions “appear not to be entitled to Auer defer-
  ence,” 981 F.3d at 1382 n.14, “erodes the foundation” of our
  holding in Hudgens, Oral Arg. at 29:50–52.
       The Secretary’s argument is beside the point. Neither
  in Hudgens nor in this case is the issue whether Board de-
  cisions are entitled to Auer deference. See id. at 17:28–
  18:00 (petitioners emphasizing that they are not arguing
  that Board decisions should be entitled to Auer deference).
  Rather, the issue is whether the existence of conflicting
  prior Board decisions can preclude the application of Auer
  deference to the subsequent VA interpretation in the Knee
  Replacement Guidance. As we explain below, no relevant
  law or facts have changed since our decision in Hudgens,
  and so we continue to be bound by our conclusion that prior
  conflicting Board decisions interpreting DC 5055 preclude
  application of Auer deference to the Knee Replacement
  Guidance.
       Since our decision in Hudgens, the Supreme Court has
  addressed Auer deference in Kisor. In Kisor, the Court
  found “it worth reinforcing some of the limits inherent in
  the Auer doctrine.” 139 S. Ct. at 2415. First, the Supreme
  Court held that before applying Auer deference, courts
  must “carefully consider the text, structure, history, and
  purpose of a regulation” and conclude that “the regulation
  is genuinely ambiguous.” Id. Second, the agency’s inter-
  pretation must also be “reasonable” and “come within the
  zone of ambiguity the court has identified after employing
  all its interpretive tools.” Id. at 2415–16. Third, “a court
  must make an independent inquiry into whether the char-
  acter and context of the agency interpretation entitles it to
  controlling weight.” Id. at 2416. This third part of the Auer
  inquiry is relevant here. The Supreme Court gave a list of
  several “especially important markers for identifying when
  Auer deference is and is not appropriate” given the charac-
  ter and context of the interpretation. Id.
Case: 20-1321    Document: 147     Page: 12    Filed: 09/20/2022




  12                  NOVA   v. SECRETARY OF VETERANS AFFAIRS



      The first of these markers, the Court explained, is that
  only “authoritative” agency interpretations should be af-
  forded Auer deference. Id. “That constraint follows from
  the logic of Auer deference—because Congress has dele-
  gated rulemaking power, and all that typically goes with it,
  to the agency alone.” Id. In other words, Auer deference is
  available only when agencies exercise their “delegated
  rulemaking power.”
      But not all agency actions exercising such power can
  receive Auer deference. See Kristin E. Hickman & Richard
  J. Pierce, Jr., Administrative Law § 3.8.3 (6th ed. 2022)
  (summarizing that under Kisor an agency interpretation
  being “authoritative” is one of five conditions that must be
  met before that interpretation can receive Auer deference).
  The Supreme Court proceeded to separately summarize
  case law holding that an agency interpretation should not
  receive Auer deference when it conflicts with a prior inter-
  pretation and “creates ‘unfair surprise’ to regulated par-
  ties.” Kisor, 139 S. Ct. at 2417–18 (quoting Long Island
  Care at Home, Ltd. v. Coke, 551 U.S. 158, 170 (2007)). Such
  agency actions do not reflect the “fair and considered judg-
  ment” of the agency. Id. at 2417 (quoting Christopher, 567
  U.S. at 155). Where there is such an “upending of reliance,”
  the lack of “‘fair warning’ outweigh[s] the reasons to apply
  Auer.” Id. at 2418 (quoting Christopher, 567 U.S. at 156).
  Accordingly, the primary concern of this constraint on Auer
  deference is the expectations that the agency has previ-
  ously engendered.
      Indeed, an agency can create such expectations even if
  it has not previously put forward an “authoritative” agency
  interpretation. Id. at 2418 (“[T]he upending of reliance
  may happen without such an explicit interpretive
  change.”); see also Romero v. Barr, 937 F.3d 282, 291 (4th
  Cir. 2019) (“[T]he upending of reliance may happen with-
  out such an explicit interpretive change. Rather, an agency
  may—instead of issuing a new interpretation that conflicts
  with an older one—set forth an interpretation for the first
Case: 20-1321     Document: 147     Page: 13    Filed: 09/20/2022




  NOVA   v. SECRETARY OF VETERANS AFFAIRS                   13



  time that is contrary to an established practice to which the
  agency has never objected.” (internal citation omitted)). As
  Kisor explains, in Christopher, the Supreme Court “refused
  to defer to an interpretation that would have imposed ret-
  roactive liability on parties for longstanding conduct that
  the agency had never before addressed.” Kisor, 139 S. Ct.
  at 2418 (citing Christopher, 567 U.S. at 155–56). In other
  words, even the absence of prior agency action can cause a
  new interpretation to be an “upending of reliance,” prevent-
  ing that interpretation from receiving Auer deference.
  Christopher, 567 U.S. at 155–58. Kisor merely reiterated
  that conflicting agency interpretations cannot receive Auer
  deference because they cause “unfair surprise” or an “up-
  ending of reliance.” 139 S. Ct. at 2417–18 (quoting Long
  Island, 551 U.S. at 170); accord Charles H. Koch, Jr. &
  Richard Murphy, 3 Administrative Law & Practice § 10:26
  (3d ed. 2022) (“In Christopher . . . the circumstance that
  mattered most to the Court was the element of unfair sur-
  prise.”). Kisor did not change the exception to Auer defer-
  ence applied in Hudgens. See Hudgens, 823 F.3d at 638–39
  (citing Christopher, 567 U.S. at 155).
      The fact that the Board, as it did before Hudgens, is-
  sues numerous non-precedential decisions by single judges
  each year does not alter our decision. Of the relevant Board
  decisions issued before the VA promulgated the Guidance,
  the vast majority applied DC 5055 to partial knee replace-
  ments. Id. at 637–38 & n.3 (noting Mr. Hudgens’s argu-
  ment that 17 out of 21 Board decisions issued prior to
  Hudgens interpreted DC 5055 to cover partial knee re-
  placements); Hudgens v. Gibson, 26 Vet. App. 558, 566
  (2014) (“Gibson”) (Kasold, C.J., dissenting) (noting that
  there were “at least 11 Board decisions that have inter-
  preted DC 5055 to cover partial knee replacements and
  only 3 that have interpreted it as limited solely to total
  knee replacements”), rev’d sub nom. Hudgens v. McDonald,
  823 F.3d 630 (Fed. Cir. 2016). And although Board deci-
  sions are non-precedential and issued by single judges,
Case: 20-1321    Document: 147      Page: 14     Filed: 09/20/2022




  14                   NOVA   v. SECRETARY OF VETERANS AFFAIRS



  they are—as we held in Hudgens—“the final decision[s] for
  the Secretary on all questions in matters affecting the pro-
  vision of benefits” and provide persuasive authority to the
  Veterans Court on the interpretation of regulations. Hudg-
  ens, 823 F.3d at 638 (quoting Gibson, 26 Vet. App. at 566
  (Kasold, C.J., dissenting) (citing 38 U.S.C. § 7104(c))). As
  such, there is “weight accorded to Board interpretations of
  VA regulations” that can engender reliance interests and
  foreclose application of Auer deference to the later conflict-
  ing Knee Replacement Guidance. 3 Id.



       3  The dissent concludes that the Guidance does not
  upend reliance because it applies prospectively and not ret-
  rospectively. Diss. at 3. But the dissent does not identify
  cases where courts have relied on a distinction between
  prospective and retrospective conflicting agency interpre-
  tations. Instead, the Supreme Court has held that the “dis-
  ruption of expectations may occur when an agency
  substitutes one view of a rule for another.” Kisor, 139 S Ct.
  at 2418. An agency interpretation is not entitled to Auer
  deference when the interpretation “does not reflect the
  agency’s fair and considered judgment,” which may occur
  “when the agency’s interpretation conflicts with a prior in-
  terpretation” or is a “post hoc rationalization.” Christo-
  pher, 567 U.S. at 155. Thus, courts have not given Auer
  deference to conflicting agency interpretations that are ap-
  plied in subsequent proceedings. See, e.g., Romero, 937
  F.3d at 296–97 (declining to give Auer deference to prece-
  dential decision of Attorney General that Board of Immi-
  gration Appeals applied to end administrative closure of
  case); Rafferty v. Denny’s, Inc., 13 F.4th 1166, 1187 (11th
  Cir. 2021) (declining to give Auer deference to agency Opin-
  ion Letter issued prior to filing of complaint at issue). The
  Guidance, like the Board decision in Hudgens, conflicts
  with prior interpretations, which forecloses Auer defer-
  ence. See Hudgens, 823 F.3d at 637–38 & n.3.
Case: 20-1321      Document: 147    Page: 15    Filed: 09/20/2022




  NOVA    v. SECRETARY OF VETERANS AFFAIRS                  15



      We are thus still bound by the conclusion in Hudgens
  that the interpretive rule embodied in the Knee Replace-
  ment Guidance cannot qualify for Auer deference because
  it conflicts with most prior Board decisions interpreting
  DC 5055. See id. at 638–39.
              D. Pro-Veteran Canon of Construction
       We also must follow Hudgens, apply the pro-veteran
  canon, and defer to Petitioners’ interpretation of DC 5055. 4
  We held in Hudgens that “[e]ven if the government’s as-
  serted interpretation of DC 5055 is plausible, it would be
  appropriate under [the pro-veteran canon] only if the [reg-
  ulatory] language unambiguously supported the govern-
  ment’s interpretation.” Id. at 639 (cleaned up) (quoting
  Sursely v. Peake, 551 F.3d 1351, 1357 (Fed. Cir. 2009)). Pe-
  titioners’ interpretation of DC 5055, which is the same as
  that of Mr. Hudgens, “is permitted by the text of the regu-
  lation.” Id. “DC 5055 is under the heading ‘Prosthetic Im-
  plants’ and merely lists a schedule of ratings for the
  condition ‘Knee replacement (prosthesis),’ without elabora-
  tion or limitation of the condition.” Id. (citing 38 C.F.R.
  § 4.71a (2015)). The Secretary argues that we are not
  bound by the analysis of the pro-veteran canon in Hudgens
  only because the VA has subsequently added the explana-
  tory note. Resp’t’s Br. 36–37. But we have already con-
  cluded that the explanatory note cannot influence our
  interpretation of DC 5055. So, we follow Hudgens, apply



      4   “This court has not definitively resolved at what
  stage the pro-veteran canon applies and whether it pre-
  cedes any claims of deference to an agency interpretation.”
  Roby v. McDonough, 2021 WL 3378834, at *8 (Fed. Cir.
  Aug. 4, 2021). Because we conclude that the Secretary’s
  interpretation is not entitled to Auer deference, we decline
  to opine on whether the pro-veteran canon precedes or fol-
  lows Auer deference.
Case: 20-1321    Document: 147        Page: 16   Filed: 09/20/2022




  16                   NOVA   v. SECRETARY OF VETERANS AFFAIRS



  the pro-veteran canon, and resolve any doubt in Petition-
  ers’ favor.
                               ***
      For these reasons, we conclude that the Secretary’s in-
  terpretation of DC 5055 is arbitrary and capricious and va-
  cate the Knee Replacement Guidance.
        III. The Knee Joint Stability Manual Provision
      Finally, we turn to the Knee Joint Stability Manual
  Provision. The parties agree that this issue is moot be-
  cause the Secretary rescinded the Manual provision.
  Pet’rs’ Br. 54–55; Resp’t’s Br. 55–56. We concur. Although
  Petitioners ask us to declare that the Manual provision is
  invalid ab initio, see Pet’rs’ Br. 55, we do not have the au-
  thority to make such a ruling on the merits when the issue
  is moot, see Powell v. McCormack, 395 U.S. 486, 496 n.7
  (1969).
                         CONCLUSION
       Accordingly, we grant the petition as to the Knee Re-
  placement Guidance and dismiss the petition as to the
  Knee Replacement Manual Provision and Knee Joint Sta-
  bility Manual Provision.
       GRANTED-IN-PART, DISMISSED-IN-PART
                              COSTS
  No costs.
Case: 20-1321    Document: 147     Page: 17   Filed: 09/20/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

      NATIONAL ORGANIZATION OF VETERANS'
       ADVOCATES, INC., PETER CIANCHETTA,
        MICHAEL REGIS, ANDREW TANGEN,
                    Petitioners

                              v.

         SECRETARY OF VETERANS AFFAIRS,
                     Respondent
               ______________________

                         2020-1321
                   ______________________

      Petition for review pursuant to 38 U.S.C. Section 502.
                    ______________________
  PROST, Circuit Judge, dissenting.
      At issue here is the Secretary’s guidance interpreting
  diagnostic code 5055 (“DC 5055”) as limited to total knee
  replacements. See 80 Fed. Reg. 42040 (July 16, 2015)
  (“Guidance”). The Secretary published the Guidance dur-
  ing a prior appeal, Hudgens v. McDonald, 823 F.3d 630
  (Fed. Cir. 2016). There, when urged to apply the Guidance
  retrospectively, we withheld deference under Auer v. Rob-
  bins, 519 U.S. 452 (1997), because we concluded that the
  Guidance was a post-hoc rationalization in conflict with
  prior Board decisions. Hudgens, 823 F.3d at 638–39.
  Then, with Auer off the table, we resorted to the pro-vet-
  eran canon, which instructs that “interpretive doubt is to
  be resolved in the veteran’s favor,” Brown v. Gardner,
  513 U.S. 115, 118 (1994). Invoking that rule, Hudgens held
Case: 20-1321    Document: 147       Page: 18   Filed: 09/20/2022




  2                    NOVA   v. SECRETARY OF VETERANS AFFAIRS



  for the veteran solely because his interpretation was “per-
  mitted by the text of the regulation.” 823 F.3d at 639 (em-
  phasis added). The majority concludes it is compelled to
  follow the same exact path laid out in Hudgens. I disagree.
  And, as I read it, so did Hudgens—which explicitly sug-
  gested that going forward the Secretary was free to do what
  he did here. Even if the majority is correct that DC 5055 is
  ambiguous, which I take as given for purposes of this dis-
  sent, our two reasons for avoiding Auer in Hudgens do not
  apply here, where we instead confront the Guidance’s pro-
  spective application. And the pro-veteran canon does not
  preclude deference here either. I respectfully dissent.
                                 I
      I begin with Hudgens and my disagreement that it re-
  solves this case. In Hudgens, we found DC 5055 ambigu-
  ous. Id. at 637. We withheld Auer deference from the
  Secretary’s interpretation, however, which he published
  during that appeal. Id. at 638. We did so for two reasons,
  both drawn from the Supreme Court’s decision in Christo-
  pher v. SmithKline Beecham Corp., 567 U.S. 142, 155
  (2012). Because I conclude that neither of those reasons
  applies in the context of this case, I disagree that Hudgens
  precludes us from deferring to the Guidance, and I ulti-
  mately conclude that’s what we should do.
      One reason we gave for declining to defer in Hudgens
  was that the Guidance was an improper post-hoc rational-
  ization. 823 F.3d at 639. The majority acknowledges, and
  I agree, that this rationale doesn’t apply in the circum-
  stances of this case. Maj. 10. So that pillar of Hudgens is
  gone.
      That “leaves our [other] reason” for withholding defer-
  ence in Hudgens, Maj. 10—i.e., that the Guidance “conflicts
  with a prior [agency] interpretation.” 823 F.3d at 639 (al-
  teration in original) (quoting Christopher, 567 U.S. at 155).
  More than six years ago, in Hudgens, we looked backwards
  and noted that prior Board decisions “favor[ed]
Case: 20-1321      Document: 147     Page: 19    Filed: 09/20/2022




  NOVA    v. SECRETARY OF VETERANS AFFAIRS                     3



  Mr. Hudgens’s view.” Id. “The precise number,” we con-
  tinued, was “not important.” Id. at 638 n.3. Perhaps it was
  “11 out of 14,” id. at 637, or even “17 out of 21 according to
  [Mr. Hudgens’s] count,” id. at 638 n.3. “What [was] im-
  portant,” we said, was that these embodied “the vast ma-
  jority of Board decisions considering the question.” Id.
      The “primary concern” underlying this rationale was
  “the expectations that the agency ha[d] previously engen-
  dered.” Maj. 12. That is, “unfair surprise,” upending of
  “reliance,” and lack of “fair warning” ultimately out-
  weighed the reasons to apply Auer. Christopher, 567 U.S.
  at 156–57; see Maj. 12. This remaining pillar of Hudgens,
  the majority believes, still stands. In my view, it doesn’t.
  Specifically, this Hudgens rationale is inapplicable for a
  straightforward reason: in Hudgens, the Secretary tried to
  apply the Guidance retrospectively to Mr. Hudgens’s claim,
  but it now applies only prospectively—signifying both the
  presence of “fair warning” and the absence of “unfair sur-
  prise” or upended “reliance” here. As the majority recog-
  nizes, the Secretary implemented Hudgens by indicating
  that DC 5055 would cover both partial and total knee re-
  placements for claims filed before the Guidance (like
  Mr. Hudgens’s) but would cover only total knee replace-
  ments (per the Guidance) for future claims (like the rele-
  vant claims here). Maj. 4. So, where’s the unfair surprise?
  The upending of reliance? The lack of fair warning? There
  is none.
      The majority downplays this distinction and instead
  relies on the same handful of “[d]ecisions issued before the
  [Secretary] promulgated the Guidance,” 1 Maj. 13


      1    Notably, in view of Kisor v. Wilkie, “Board deci-
  sions . . . appear not to be entitled to Auer deference.” Nat’l
  Org. of Veterans’ Advocs., Inc. v. Sec’y of Veterans Affs.,
  981 F.3d 1360, 1382 n.14 (Fed. Cir. 2020) (en banc) (citing
  139 S. Ct. 2400, 2424 (2019) (stating that the Solicitor
Case: 20-1321    Document: 147       Page: 20   Filed: 09/20/2022




  4                    NOVA   v. SECRETARY OF VETERANS AFFAIRS



  (emphasis added), which petitioners say “still create the
  conflict today,” Oral Arg. at 10:35–40, No. 20-1321. 2 I
  doubt the majority would say that, whenever the Secretary
  corrects a Board interpretation, Auer is forever unavaila-
  ble; indeed, that position seems contrary to Hudgens itself:
  “If the Secretary is dissatisfied with the Board’s interpre-
  tation . . . , the Secretary may instruct the Board regarding
  what the Secretary believes is the correct interpretation.”
  Hudgens, 823 F.3d at 638.
                                II
      My conclusion above—that neither of the two Auer-de-
  feating rationales of Hudgens applies—leaves me in quite
  a different place from the majority. Because the majority
  calls upon the pro-veteran canon after taking Auer off the
  table, Maj. 15–16, it does not find itself caught between two
  rules that “counsel contrary outcomes.” See Hudgens,
  823 F.3d at 639 n.5. It erroneously avoids that predica-
  ment the same way Hudgens did, by deciding there are
  “firm grounds upon which to conclude that Auer deference
  does not apply.” Id.
       Having concluded that those grounds (whatever their
  initial firmness) have given way, however, I do not have the
  same luxury. I must answer the “difficult and unresolved”
  question of which of these two ambiguity-resolving rules
  “gets triggered first”—Auer or the pro-veteran canon. See
  Kisor v. McDonough, 995 F.3d 1347, 1358 (Fed. Cir. 2021)
  (Prost, C.J., concurring in denial of rehearing en banc)



  General suggested Auer deference may be inappropriate
  for Board decisions)). True, that’s not the issue here,
  Maj. 11, but Kisor at minimum provides reason to question
  the “weight” Hudgens assigned those decisions. Hudgens,
  823 F.3d at 638.
      2  https://oralarguments.cafc.uscourts.gov/default.as
  px?fl=20-1321_12092021.mp3.
Case: 20-1321      Document: 147    Page: 21    Filed: 09/20/2022




  NOVA    v. SECRETARY OF VETERANS AFFAIRS                   5



  (“Prost Kisor Concurrence”). At least regarding the ambi-
  guity presented in this case, I conclude the answer is Auer.
      I begin with two preliminary points. One, the Supreme
  Court has never applied the pro-veteran canon to a regula-
  tion, and Hudgens was the only decision of this court, until
  today, to do so. As I’ve said before, “if the pro-veteran
  canon is based on the theory that it is a proxy for congres-
  sional intent, one wonders why it should apply to regula-
  tions as well as statutes, or at least whether it would apply
  with equal force.” Prost Kisor Concurrence, 995 F.3d
  at 1349 n.2. Neither Hudgens nor the majority attempts to
  justify why it should so apply.
      Two, even if I agreed with the majority that Auer is off
  the table and the canon is the appropriate tool to employ
  here, the majority’s application of the canon—hinging on
  Hudgens’s statement that the veteran’s interpretation is
  “permitted by the text of the regulation,” is flawed. Maj. 15
  (emphasis added) (quoting 823 F.3d at 639). Hudgens, im-
  portantly, was decided before the Supreme Court decided
  Kisor v. Wilkie. On remand following the Court’s decision,
  we said the pro-veteran canon “does not apply unless ‘in-
  terpretive doubt’ is present,” and that “[t]hat precondition
  is not satisfied where a sole reasonable meaning is identi-
  fied through the use of ordinary textual analysis tools[] be-
  fore consideration of the pro-veteran canon.” Kisor v.
  McDonough, 995 F.3d 1316, 1325–26 (Fed. Cir. 2021)
  (quoting Brown, 513 U.S. at 117–18), cert. denied,
  142 S. Ct. 756 (2022). 3 At the same time, we rejected the
  view that applying the canon is proper so long as the text
  does not “preclude[]” or “expressly exclude the veteran’s in-
  terpretation.” See id. at 1336–37 (Reyna, J., dissenting);


      3   The Supreme Court subsequently declined the in-
  vitation to address “the appropriate use of the pro-veteran
  canon.” See Petition for Writ of Certiorari at 11, Kisor,
  142 S. Ct. 756 (No. 21-465).
Case: 20-1321    Document: 147      Page: 22    Filed: 09/20/2022




  6                    NOVA   v. SECRETARY OF VETERANS AFFAIRS



  see also Kisor, 995 F.3d at 1372 (O’Malley, J., dissenting
  from denial of rehearing en banc) (advocating that the
  canon applies “[w]here differing plausible, reasonable in-
  terpretations of the terms of a regulation are possible” (em-
  phasis added)). As I’ve said at length elsewhere, we
  shouldn’t apply the pro-veteran canon “merely because a
  veteran-friendly construction is possible.” Prost Kisor Con-
  currence, 995 F.3d at 1355.
      With those important preliminaries out of the way, I
  conclude for the reasons below that the pro-veteran canon
  does not preclude Auer deference here because (A) it is not
  one of the “traditional tools” we must apply before defer-
  ring under Auer and (B) resolution of the ambiguity here is
  best understood as delegated to the agency, not the courts.
                                A
      In view of the Supreme Court’s instruction that “a
  court must exhaust all the ‘traditional tools’ of construc-
  tion” before finding ambiguity and deferring under Auer,
  Kisor, 139 S. Ct. at 2415 (cleaned up), I must first consider
  the suggestion that the pro-veteran canon is “one such tra-
  ditional tool,” Pet’rs’ Br. 35, 44 n.10 (quoting Procopio v.
  Wilkie, 913 F.3d 1371, 1383 (Fed. Cir. 2019) (en banc)
  (O’Malley, J., concurring)); see also Kisor v. Shulkin,
  880 F.3d 1378, 1381 (Fed. Cir. 2018) (O’Malley, J., dissent-
  ing from denial of rehearing en banc) (“The [pro-veteran
  canon] is one of those rules of statutory construction.”). I
  conclude it is not.
      Although the Court has not expressly disabused us of
  the notion that the pro-veteran canon is one of the “tradi-
  tional tools,” it has made clear that not all canons fall
  within this category. 4 One example is a similar tiebreaking


      4   Kisor repeatedly describes the “traditional tools” as
  at least including “text, structure, history, and purpose.”
  E.g., 139 S. Ct. at 2415. The Court’s omission of the pro-
Case: 20-1321     Document: 147      Page: 23    Filed: 09/20/2022




  NOVA   v. SECRETARY OF VETERANS AFFAIRS                      7



  rule, the rule of lenity. In Yates v. United States, the Court
  stated that “[f]inally, if our recourse to traditional tools of
  statutory construction leaves any doubt . . . , we would in-
  voke the rule that ambiguity concerning the ambit of crim-
  inal statutes should be resolved in favor of lenity.”
  574 U.S. 528, 547–48 (2015) (cleaned up). And more re-
  cently in Shular v. United States, the Court explained that
  lenity “applies only when, after consulting traditional can-
  ons of statutory construction, we are left with an ambigu-
  ous statute.” 140 S. Ct. 779, 787 (2020). As I’ve observed,
  the Supreme Court’s invocation of the pro-veteran canon
  across its “relatively short” history—typically just to “fur-
  ther confirm an interpretation that [the Court] reached by
  analyzing text and context”— resembles the rule of lenity
  and reflects this same order of operations. See Prost Kisor
  Concurrence, 995 F.3d at 1350–55. 5
      The pro-veteran canon’s normative character also sup-
  ports my conclusion that it is not one of the contemplated
  “traditional tools.” Descriptive canons, like the traditional
  tools mentioned in Kisor, “are just specific applications of
  the basic goal of interpretation: finding the ordinary



  veteran canon from this list might be unremarkable except
  that one of the two questions presented in Kisor at the cer-
  tiorari stage was whether Auer should yield to the pro-vet-
  eran canon. The Court did not grant certiorari on that
  question.
      5    A different (and more dubious) conception of the
  pro-veteran canon is not as a tiebreaking rule, but as a
  broad liberal-construction principle. Prost Kisor Concur-
  rence, 995 F.3d at 1351–54. This view ignores that “[l]eg-
  islation is . . . the art of compromise, the limitations
  expressed in statutory terms [are] often the price of pas-
  sage, and no statute yet known pursues its stated purpose
  at all costs.” Henson v. Santander Consumer USA Inc.,
  137 S. Ct. 1718, 1725 (2017) (cleaned up).
Case: 20-1321     Document: 147      Page: 24    Filed: 09/20/2022




  8                    NOVA   v. SECRETARY OF VETERANS AFFAIRS



  meaning of statutory text.” Arangure v. Whitaker, 911 F.3d
  333, 340 (6th Cir. 2018). But the pro-veteran canon is a
  substantive canon that “enter[s] the calculus when judges
  ‘need some way to finish the job and to pick from among
  the possible meanings that their primary interpretive tools
  have identified.’” Prost Kisor Concurrence, 995 F.3d
  at 1350 (quoting Caleb Nelson, What Is Textualism?,
  91 Va. L. Rev. 347, 394 (2005)); see also Vitol, Inc. v. United
  States, 30 F.4th 248, 253 (5th Cir. 2022) (“[O]nly . . . after
  plain meaning and application of the interpretive canons
  are found lacking . . . do the so-called substantive canons
  . . . come into play.” (cleaned up)). They “express the law’s
  supposed preferences when certain close interpretive calls
  arise.” Calderon v. Sixt Rent a Car, LLC, 5 F.4th 1204,
  1219 (11th Cir. 2021) (Newsom, J., concurring). Accord-
  ingly, “[a]mbiguity canons merely instruct courts on how to
  ‘choos[e] between equally plausible interpretations of am-
  biguous text.’” W. Virginia v. EPA, 142 S. Ct. 2587, 2620
  n.3 (2022) (Gorsuch, J., concurring) (second alteration in
  original) (quoting Amy Coney Barrett, Substantive Canons
  and Faithful Agency, 90 B.U. L. Rev. 109, 109 (2010)). Any
  other role makes no sense “as a logical matter.” Prost Kisor
  Concurrence, 995 F.3d at 1354. “[I]f ‘interpretive doubt’ is
  a precondition for applying the canon,” then “the existence
  of interpretive doubt must be determined without employ-
  ing the canon.” Id. “Otherwise, circularity results.” Id.
      For these reasons, the pro-veteran canon is not one of
  the “traditional tools” we must apply before concluding that
  a regulation is ambiguous. Rather, it kicks in after a con-
  clusion of ambiguity—similar to the way lenity, Chevron,
  Auer, and other ambiguity-triggered rules do. 6




      6  Concluding otherwise would mean “the VA, alone
  among the executive agencies, is not entitled to deference
  in interpreting its regulations,” which “would be
Case: 20-1321     Document: 147    Page: 25    Filed: 09/20/2022




  NOVA   v. SECRETARY OF VETERANS AFFAIRS                   9



                               B
       Having concluded that the pro-veteran canon need not
  be applied before finding ambiguity and applying Auer, I
  also conclude that Auer provides the proper resolution of
  the ambiguity in this case. In my view, deciding which rule
  applies here requires recognizing that “ambiguity is essen-
  tially a delegation of policymaking authority to the govern-
  mental actor charged with interpreting” the relevant
  provision, and that the pro-veteran canon and Auer defer-
  ence are each a type of delegation—just to different actors.
  See Barrett, supra, at 123. Like Chevron deference, which
  “treat[s] statutory ambiguity as a delegation of gap-filling
  authority to an administrative agency,” id. at 182 n.66,
  Auer deference is similarly “rooted in a presumption about
  congressional intent,” i.e., “that Congress would generally
  want the agency to play the primary role in resolving reg-
  ulatory ambiguities,” Kisor, 139 S. Ct. at 2412, as well as
  an “awareness that resolving genuine regulatory ambigui-
  ties often entails the exercise of judgment grounded in pol-
  icy concerns,” id. at 2413 (cleaned up). “[T]he core theory
  of Auer deference is that sometimes the law runs out, and
  policy-laden choice is what is left over.” Id. at 2415.
      In a similar vein, “a judge applying a canon like len-
  ity”—or the pro-veteran canon—“to implement unclear text
  is not deviating from her best understanding of Congress’s
  instructions”—that “Congress left the problem to her.” See
  Barrett, supra, at 123. Accordingly, “we presume[] Con-
  gress intended to invest interpretive power in whichever
  actor was best positioned to develop expertise about the
  given problem,” Kisor, 139 S. Ct. at 2417 (cleaned up), in-
  cluding “as between agencies and courts,” id.




  anomalous to say the least.” Kisor, 995 F.3d at 1361
  (Hughes, J., concurring in denial of rehearing en banc).
Case: 20-1321    Document: 147      Page: 26    Filed: 09/20/2022




  10                   NOVA   v. SECRETARY OF VETERANS AFFAIRS



      Here, the ambiguity is in a gap-filling regulation on a
  matter well within the agency’s expertise: the coverage of
  a medical diagnostic code. See id. at 2413 (“Agencies (un-
  like courts) have unique expertise, often of a scientific or
  technical nature, relevant to applying a regulation to com-
  plex or changing circumstances.” (cleaned up)). Specifi-
  cally, DC 5055 sets forth ratings for knee replacements as
  a subsection of 38 C.F.R. § 4.71a. That regulation, in turn,
  is authorized by 38 U.S.C. § 1155, which broadly instructs
  that “[t]he Secretary shall adopt and apply a schedule of
  ratings of reductions in earning capacity from specific inju-
  ries or combination of injuries.” And the Secretary’s expla-
  nation for his interpretation is “[t]he progression of this
  area of medical science.” J.A. 1. 7
       Conceivably, some regulatory ambiguities might be
  better resolved by courts applying the pro-veteran canon.
  Perhaps, for example, “[w]hen the agency has no compara-
  tive expertise in resolving a regulatory ambiguity,” since in
  such a case “Congress presumably would not grant it that
  authority.” Kisor, 139 S. Ct. at 2417 (indicating that
  “[s]ome interpretive issues,” like “the elucidation of a sim-
  ple common-law property term” or “the award of an attor-
  ney’s fee,” “may fall more naturally into a judge’s
  bailiwick”). But that’s not what we have here. Rather, the
  most logical conclusion is that Congress delegated resolu-
  tion of the ambiguity here to the agency, which must “fill



       7   “The field of orthopedic medicine has progressed to
  such a degree that total prosthetic replacement of a joint is
  not always necessary. . . . Partial replacement has the ben-
  efit of not requiring the same length of time for convales-
  cence. The progression of this area of medical science has
  raised an issue as to whether a veteran who undergoes a
  partial replacement of a joint is entitled to the 100-percent
  rating evaluation during the convalescent period under
  DCs 5051 through 5056.” J.A. 1 (footnote omitted).
Case: 20-1321     Document: 147      Page: 27    Filed: 09/20/2022




  NOVA   v. SECRETARY OF VETERANS AFFAIRS                    11



  out the regulatory scheme Congress has placed under its
  supervision.” Id. at 2418. Indeed, we’ve deferred for simi-
  lar reasons in the closely related Chevron context. In Buff-
  ington v. McDonough, for example, we did so where the
  Secretary “filled a statutory gap.” 7 F.4th 1361, 1367
  (Fed. Cir. 2021). There, we also declined to apply the pro-
  veteran canon.       Compare id. at 1366 n.5, with id.
  at 1374–75 (O’Malley, J., dissenting). Likewise in Terry v.
  Principi we deferred under Chevron to fill a gap instead of
  applying the pro-veteran canon. 340 F.3d 1378, 1383
  (Fed. Cir. 2003). Accordingly, the ambiguity in this case
  implicates the rationales underlying Auer, not the pro-vet-
  eran canon.
                               III
       The Guidance we review here is a forward-looking pre-
  scription, not a post-hoc rationalization or a reliance-up-
  ending departure from a prior agency position. With Auer
  still on the books after Kisor, we must defer to it absent any
  other applicable exceptions. Nothing in Hudgens prevents
  us from doing so in this case. I respectfully dissent.